IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

CHRISTOPHER MANNISO,                         )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )      C.A. No. N19C-02-118 AML
                                             )
BRIAN TAYLOR and AINE TAYLOR,                )
                                             )
              Defendants.                    )

                            Submitted: March 27, 2020
                             Decided: June 16, 2020

                                     ORDER

            On Defendants’ Motion for Summary Judgment: Granted

       1.     The defendant home owners seek summary judgment on personal

injury claims filed by an individual who fell and was injured on the defendants’

driveway. At the time he fell, the plaintiff was helping the defendants’ family

member move a mattress into the defendants’ garage for storage. The plaintiff

contends the defendants were negligent in failing to maintain and clear their

driveway of snow and ice, and that negligence was the actual and proximate cause

of his injuries.

       2.     The defendants seek summary judgment on the basis of Delaware’s

Guest Premises Statute, which insulates a property owner from liability for injuries

sustained by trespassers or guests unless the injury was intentional or in willful or

wanton disregard of others’ rights. I conclude the motion for summary judgment
must be granted because (i) the plaintiff has not offered prima facie evidence that he

was a business invitee on the property rather than a guest without payment under

Delaware’s Guest Premises Statute, and (ii) there is no disputed issue of fact from

which a jury could conclude that the defendants acted recklessly or with willful or

wanton disregard of the plaintiff. My reasoning follows.

BACKGROUND

       3.     The following facts are taken from the record, drawing all inferences in

favor of the non-moving party. On December 16, 2017, Plaintiff Christopher

Manniso assisted non-party Breda Buckley in moving to a new residence. Buckley

had items, including a mattress, for which she did not have room in her new

residence. At the end of the moving day, the mattress was loaded into the bed of

Plaintiff’s truck to be moved into storage.

       4.     Before the moving date, Defendants Aine and Brian Taylor

(collectively, the “Taylors”) gave Buckley permission to store at the Taylors’ home

any items that would not fit in Buckley’s new residence. Buckley is Aine Taylor’s

sister. Buckley did not provide the Taylors with the exact date or time she would be

bringing the items to be stored at their home. The Taylors also were not aware

Buckley would be bringing a mattress to their home. 1



1
 See Defs.’ Mot. for Summ. J., Ex. C, Excerpts from the Dep. of Aine Taylor (hereinafter “A.
Taylor Dep.”) 10-12.
                                             2
      5.     Plaintiff and Buckley arrived at the Taylors’ home at approximately

6:30 p.m., after darkness had fallen. Plaintiff parked his truck in the Taylors’

driveway. The Taylors did not know Buckley was coming over that evening, and

only Brian Taylor was home at the time. Upon learning of Plaintiff’s and Buckley’s

arrival, Brian Taylor came outside and pointed out a place in the garage where the

mattress could be moved. It had been snowing throughout the day, and snow and

ice had accumulated on the driveway. When he exited his truck and began undoing

the straps securing the mattress to the truck bed, Plaintiff slipped and fell in the

driveway. Brian Taylor asked if Plaintiff was okay and offered to move the mattress

himself, but Plaintiff proceeded to move the mattress and related items into the

garage. Plaintiff and Buckley then left the Taylors’ home.

      6.     Plaintiff brought a negligence claim against the Taylors alleging the

Taylors negligently and/or recklessly caused Plaintiff’s injuries and willfully and

wantonly disregarded the potential of harm to Plaintiff.       After discovery was

complete, the Taylors moved for summary judgment on both of Plaintiff’s claims,

and the parties briefed that motion.

ANALYSIS

      7.     Under Superior Court Civil Rule 56, a party is entitled to summary

judgment if there is no genuine issue as to any material fact and the moving party is




                                         3
entitled to a judgment as a matter of law. 2 A material issue of fact exists if “a rational

finder of fact could find some material fact that would favor the nonmoving party in

a determinative way[.]” 3 The record must be viewed in the light most favorable to

the non-moving party. 4

       8.     The initial burden is on the moving party to demonstrate that there is

no genuine issue as to any material fact and that the movant is entitled to judgment

as a matter of law. 5 If the moving party meets that initial burden, the burden shifts

to the non-moving party to show that a genuine issue of material fact is in dispute. 6

“It is not enough for the opposing party merely to assert the existence of such a

disputed issue of fact[,]” and “[i]f the facts permit reasonable persons to draw from

them but one inference, the question is ripe for summary judgment.” 7

I.     Plaintiff’s claim fails under Delaware’s Guest Premises Statute.

       9.     Delaware’s Guest Premises Statute provides, in relevant part, as

follows:

       No person who enters onto private residential . . . premises owned or
       occupied by another person, either as a guest without payment or as a
       trespasser, shall have a cause of action against the owner or occupier of
       such premises for any injuries or damages sustained by such person
       while on the premises unless such accident was intentional on the part


2
  Super. Ct. Civ. R. 56(c).
3
  Deloitte LLP v. Flanagan, 2009 WL 5200657, at *3 (Del. Ch. Dec. 29, 2009).
4
  Gruwell v. Allstate Ins. Co., 988 A.2d 945, 947 (Del. Super. 2009).
5
  Brzoska v. Olson, 668 A.2d 1355, 1364 (Del. 1995).
6
Id. (citing Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979)).
7
Id. (citing Wootten v. Kiger, 226 A.2d 238, 239 (Del. 1967)).
                                              4
       of the owner or occupier or was caused by the [willful] or wanton
       disregard of the rights of others.8

This statute was intended to protect landowners from “suits by guests based on

simple acts of negligence[.]”9

       10.     Delaware’s Guest Premises Statute is in derogation of the common law

and therefore must be construed strictly against a defendant seeking its application. 10

Nonetheless, it is settled that a plaintiff who argues the statute does not apply bears

the burden of persuasion. 11 That is, a plaintiff must put forth evidence that he does

not fall within the statute because he neither was a guest without payment nor a

trespasser. As the party with the burden of persuasion, to survive a motion for

summary judgment Plaintiff must point to facts that would support his prima facie

case at trial.12

A.     When he was on the Taylor’s property, Plaintiff was a guest without
       payment rather than a business invitee.

       11.     The Taylors argue Plaintiff’s claim is barred by Delaware’s Guest

Premises Statute because Plaintiff cannot establish his status as a “business invitee”

rather than a “guest without payment” since Plaintiff did not confer any benefit of

value on the Taylors. Plaintiff contends he was a business invitee rather than a guest


8
  25 Del. C. § 1501 (emphasis added).
9
  Stratford Apartments, Inc. v. Fleming, 305 A.3d 624, 626 (Del. 1973).
10
Id.
11
   Loper v. Street, 412 A.2d 316, 318 (Del. 1980) (citing DeJoseph v. Faraone, 254 A.2d 257, 259
(Del. Super. 1969)).
12
   Burkhart v. Davies, 602 A.2d 56, 59 (Del. 1991).
                                               5
without payment, and that his moving of the mattress into the Taylors’ home

conferred a benefit upon them. Plaintiff alternatively argues (1) because the Taylors

admitted Plaintiff was not invited to the property, he was not a “guest” at all and

therefore the statute does not apply; and (2) an agency relationship existed between

Buckley and the Taylors, Plaintiff only was on the property to assist Buckley, the

Taylors’ family member who was permitted on the property, and therefore Plaintiff

conferred a benefit on the Taylors as Buckley’s “principal.”

       12.     Delaware courts have found a “guest without payment” to be akin to a

“social guest,” or a person “who is present by invitation, express or implied, without

economic or business benefit to the host.” 13 In order for a landowner to receive the

benefit of this statute, the landowner must not have received or expected a benefit of

value from the guest’s presence.14 The benefit need not be a financial one; a benefit

is conferred when the landowner gets or expects to get “a benefit of value for which

other persons would have to pay.” 15 Conferring a de minimis benefit on a landowner

is not sufficient to convert a guest into a business invitee. 16


13
   Facciolo v. Facciolo Constr. Co., 317 A.2d 27, 28 (Del. 1974); see Whitney v. Brann, 394 F.
Supp. 1, 8 (D. Del. 1975).
14
   Stratford Apartments, 305 A.3d at 626 (citing Richmond v. Knowles, 265 A.2d 53, 56 (Del.
Super. 1970)).
15
Id. (citing Mumford v. Robinson, 231 A.2d 477, 479 (Del. 1967)) (comparing the guest without
payment clause to the automobile guest statute).
16
   See Bailey v. Pennington, 406 A.2d 44, 45 (Del. 1979). Compare id. (finding a de minimis
benefit, if any, conferred by a plaintiff bringing a liquor bottle to a party), and Puglisi v.
McDannell, 1985 WL 189338, at *2 (Del. Super. Dec. 23, 1985) (finding no benefit conferred by
a plaintiff who allowed a defendant to keep his plumber’s vise in the plaintiff’s garage), with Short-
                                                  6
      13.    Plaintiff has not put forward evidence that would establish at trial a

prima facie case that he was the Taylors’ business invitee. First, the fact that the

Taylors conceded they did not expressly invite Plaintiff to the property is not

dispositive. A guest may be invited by implication according to cases interpreting

the statute, which would include an expressly invited guest (here, Buckley)

extending an invitation to another (here, Plaintiff). Second, the record evidence

shows the only benefit conferred by Plaintiff was to Buckley, not the Taylors. There

are no facts in the record to support a finding that a benefit of value was conferred

upon the Taylors. Even if assisting Buckley and moving the mattress could be

construed to be a benefit to the Taylors, it was “de minimis” and would not rise to

the level required to be a business invitee.

      14.    Although Plaintiff argues Buckley was the Taylor’s “agent,” and

therefore the benefit to Buckley is imputed to the Taylors, Plaintiff offers no material

facts from which a jury could find an agency relationship existed. The party

asserting the existence of an agency relationship bears the burden of proof. 17 The

elements of that relationship include (1) the agent having the power to act on behalf

of the principal with respect to third parties; (2) the agent doing something at the

behest of the principal and for his benefit; and (3) the principal having the right to



Karr v. RB Gyms, Inc., 2015 WL 7776734, at *3 (Del. Super. Nov. 20, 2015) (finding guest of
gym member to be a business invitee when injured in the gym).
17
Wilson v. Pepper, 1995 WL 562235, at *3 (Del. Super. Aug. 21, 1995).
                                            7
control the agent’s conduct.18 Plaintiff has not pointed to any facts in the record that

support any of these elements. Because the undisputed facts show Plaintiff was a

guest without payment, he is barred from recovery under Delaware’s Guest Premises

Statute unless he can establish the Taylors acted intentionally or with willful or

wanton disregard for the rights of persons entering the property.

B.     Plaintiff’s claim based on reckless and/or willful or wanton disregard
       fails.

       15.    As Plaintiff was a “guest without payment,” the statute bars recovery

“unless such accident was intentional on the part of the owner or occupier or was

caused by the willful or wanton disregard of the rights of others.” 19 Plaintiff does

not contend the incident was intentional, but he argues the Taylors’ failure to remove

or remedy the snow and ice in their driveway constitutes willful or wanton disregard

of Plaintiff’s safety.     Plaintiff additionally argues the decision on whether the

conduct was willful or wanton should be left to the jury.

       16.    In order for conduct to be deemed willful or wanton, it must “assume[]

the character of maliciousness or wickedness” and include “the elements of

consciousness of one’s conduct, realization of the probability of injury to another,

and disregard of the consequences.” 20 Although willful or wantonness generally is



18
   J.E. Rhoads & Sons, Inc. v. Ammeraal, Inc., 1988 WL 32012, at *4 (Del. Super. Mar. 30, 1988).
19
   25 Del. C. § 1501.
20
   Bailey, 406 A.2d at 46.
                                               8
a question of fact for the jury, summary judgment is appropriate if the plaintiff

cannot point to evidence from which a jury could find that the challenged conduct

rose to the level of conscious indifference or an “I don’t care” attitude. 21 For

example, in Bailey v. Pennington, a guest premises case, an oil-burning torch used

to repel insects during an outdoor party fell over and spilled burning oil on the

plaintiff.22 The Court held that the defendant’s use of the torch in the manner in

which it was intended was not willful or wanton conduct and that the defendant did

not act with “conscious realization of the probability of injury” to the plaintiff. 23

       17.    Here, there is no evidence in the record that the Taylors acted

maliciously, wickedly, or consciously left the snow and ice in their driveway for the

purpose of injuring Plaintiff or anyone else. The record demonstrates that it had

been snowing throughout the day, and the Taylors were not aware of Buckley’s or

the Plaintiff’s plans to move the mattress or other items that evening. There are no

facts to suggest any malicious feelings or animosity between the parties, as they did

not have any relationship with each other before this occasion. To the contrary,

Plaintiff admits that Brian Taylor asked if Plaintiff was okay after the incident and




21
   Estate of Rae v. Murphy, 956 A.2d 1266, 1270-71 (Del. 2008); see Francois v. Elom, 2017 WL
168867, at *2 (Del. Super. Jan. 17, 2017).
22
406 A.2d at 45.
23
Id. at 46.
                                             9
offered to move the mattress himself. 24 Therefore, Plaintiff’s claim based on willful

or wanton disregard must fail.

CONCLUSION
          18.    For the foregoing reasons, Defendants Brian and Aine Taylor’s Motion

for Summary Judgment is GRANTED. IT IS SO ORDERED.



                                                     /s/ Abigail M. LeGrow
                                                  Abigail M. LeGrow, Judge

Original to Prothonotary
cc: Tiffany M. Shrenk, Esquire
      Andres Gutierrez de Cos, Esquire




24
     Defs.’ Mot. for Summ. J. 13.
                                           10